Citation Nr: 0304409	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from August 15, 1996, to December 18, 1998.

2.  Entitlement to service connection for arteriosclerotic 
heart disease as secondary to nicotine dependence acquired in 
service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in No. Little Rock, Arkansas.  
In February 1998, the RO issued a rating decision in which 
service connection for PTSD was denied.  Service connection 
was subsequently granted via an August 1998 Supplemental 
Statement of the Case (SSOC) and a 50 percent disability 
evaluation was assigned.  The veteran voiced disagreement 
with his disability rating for PTSD and perfected his appeal.  
An October 1998 rating decision reflects that the veteran was 
awarded a 100 percent disability rating from September 16, 
1997, to November 1, 1997, based on in-patient treatment for 
a period in excess of 21 days.   

The current matter was remanded by the Board for further 
development in March 2001.  A SSOC issued in August 2002 
granted the veteran a 100 percent disability rating for his 
service-connected PTSD, effective December 19, 1998.  A 50 
percent disability rating was continued for the period of 
August 15, 1996, to December 18, 1998 (the SSOC does not 
reflect the veteran's period of a 100 percent disability 
rating based on in-patient care in 1997).  As such, the 
matter before the Board vis-à-vis the veteran's increased 
rating claim is the appropriate evaluation for his PTSD from 
August 15, 1996, to December 18, 1998.

In January 2002, the RO sent a letter to the veteran which, 
in part, notified him that the attorney he appointed to 
represent him before VA, James W. Stanley, Jr., had his 
authority to represent VA claimants revoked.  The veteran was 
notified that VA could no longer recognize Mr. Stanley as his 
representative and advised of his representation choices.  
The record reflects that the veteran has not responded to the 
January 2002 letter, and, therefore, the Board will assume 
that the veteran wants to represent himself and will review 
his appeal.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1998.  He was afforded another hearing 
before a hearing officer at the RO in June 1999.  A hearing 
was held before the undersigned Veterans Law Judge, via 
videoconference, in May 2000.

In August 2002 correspondence, the veteran initiated a claim 
for an earlier effective date for the grant of his total 
disability rating based on individual unemployability.  The 
Board refers this matter to the RO for review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained, and 
all due process concerns have been addressed.  

2.  The schedular criteria prior to November 1996 for the 
evaluation of mental disorders are more favorable to the 
veteran.

3.  For the period of August 1996 to December 1998, the 
veteran's PTSD was manifested by distress over poor anger 
control, difficulty with tasks requiring immediate attention, 
homicidal ideations with intent, limited insight, 
irritability, problems with crowds, and marital difficulty.  
He required in-patient care from September 16, 1997, to 
October 24, 1997, and his global assessment of functioning 
scores consistently denoted serious symptoms.

4.  By a rating decision, dated on December 14, 2001, the RO 
granted service connection for coronary artery disease, also 
known as arteriosclerotic heart disease.
 
5.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for arteriosclerotic heart disease as the RO's decision to 
award disability compensation on a different basis resolves 
the issue of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met from August 15, 1996, to December 18, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102 
3.321, 4.29, 4.125-4.132, Diagnostic Code 9411 (1996).

2.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for arteriosclerotic heart disease as secondary to 
nicotine dependence acquired in service.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of both the old 
and new criteria pertinent to his increased rating claim in 
the October 1998 Statement of the Case (SOC).  He was 
notified via letter in June 2002 and in the August 2002 SSOC 
that VA would request evidence from government agencies, 
employers, and all healthcare providers, but that is was his 
duty to sufficiently identify such evidence.  He was also 
notified that while VA would aid him in obtaining evidence in 
support of him claim, submission of such evidence was 
ultimately his responsibility.  The Board finds that VA's 
duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in October 
1996, October 1998, and February 2002.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting reports have been 
obtained.  Additionally, his VA medical records, his service 
medical records, and private medical records have been 
associated with his claims file.  The veteran was afforded 
the opportunity to offer testimony at hearings in May 1998, 
June 1999, and May 2000.  Transcripts are of record.  The 
veteran has identified no other evidence.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The veteran initiated his PTSD claim in August 1996.  Service 
connection was granted and a 50 percent disability evaluation 
was assigned in a SSOC issued in August 1998.  The veteran 
disagreed with the rating assigned and subsequently perfected 
his appeal.  On November 7, 1996, new regulations evaluating 
mental disorders went into effect.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Thus, the Board will proceed to analyze the veteran's claim 
for an increase under both sets of criteria to determine if 
one is more favorable to him.  See VAOGCPREC 3-2000; 65 Fed. 
Reg. 33422 (2000).  If an increase is warranted based solely 
on the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.

Factual Background

An October 1988 VA Report of Medical Examination for 
Disability Evaluation reflects that the examiner "took the 
liberty" to note that the veteran had taken tranquilizers 
for his nerves while in Vietnam.  The report reflects that 
the veteran indicated that he awoke in cold sweats and had 
bad dreams.  The examiner noted that the veteran would 
"break out crying" during the interview and the examination 
report reflects that the examiner asked for a psychiatric 
examination for possible PTSD.  The mental status examination 
portion of the October 1988 report reflects the following: 
the veteran's facial expression did not change, he had a look 
of depression, his speech was within normal limits, he was 
quite cooperative, his thought processes appeared to be 
normal, no gross memory defects were found that day, he was 
alert and oriented to time, place and person, insight was 
somewhat lacking, judgment was fair, and he had suicidal and 
homicidal feelings but had never attempted either.

The record reveals that the veteran was awarded Social 
Security Disability benefits in 1989 for chronic ischemic 
heart disease with angina.

An October 1996 VA psychiatric examination report reflects 
that the veteran was distrustful and that he indicated that 
his major problems involved sleeping and irritability, he 
would wake up in a cold sweat two to three times a week but 
that no nightmares were remembered, and he could not stand to 
be around crowds.  The report reflects that the veteran was 
casually groomed and appeared "rather dysphoric" throughout 
the examination, eye contact was minimal, and while he was 
guarded, he was no uncooperative.  The examination report 
also reflects that his predominant mood was of depression, 
affect was appropriate to content, his thought processes and 
associations were generally logical and tight, he had no 
loosening of associations, no confusion and no gross 
impairment in memory, and he was alert and oriented to time, 
person and place, his insight was somewhat limited, and his 
judgment appeared adequate.  The report contains a diagnosis 
of chronic PTSD and dysthymic disorder and reveals a global 
assessment of functioning (GAF) score of 50.

A July 8, 1997, VA consultation report reflects that testing 
revealed that the veteran had intellectual achievement 
estimated to be in the upper limits of the low average range 
of functioning, and he performed in the average ranges on 
measures of general fund knowledge, mental calculations, 
visual-spatial construction organization, persistence and 
sustained knowledge.  The report reflects that he had the 
most difficulty on a task requiring immediate attention.  The 
report also reflects that the veteran had mild to moderate 
depressive features and severe feelings of guilt.  The 
veteran reported distress over poor anger control, 
suspiciousness and phobic anxiety.
 
A July 1997 VA vocational screening report reflects that the 
veteran needed constructive activity and work therapy.  A 
July 18, 1997, VA consultation sheet reflects that the 
veteran was oriented to person, place and time, had an intact 
immediate memory, borderline recent memory and an intact 
remote memory, did not have suicidal ideations but did have 
homicidal ideations with intent but no plan.  Another July 
1997 VA medical record reflects that the veteran needed to 
identify sources of anger, depression and anxiety and 
contains a goal for the development and practicing of skills 
to reduce the feelings of depression, anger and anxiety.

A VA discharge summary reflects that the veteran's received 
in-patient from September 1997, to October 24, 1997, for the 
primary diagnosis of chronic PTSD.  The discharge summary 
reflects that the veteran indicated that a medication had 
been discontinued and he had more problems with nightmares 
since being taken of the medication, but related some 
improvement in anxiety.  The summary reflects that a mental 
status examination revealed that he was casually dressed with 
good grooming, had no motor or speech abnormalities, his 
affect was sad and constricted, no fundamental thought 
disorder was found, and he was not suicidal.  The discharge 
summary shows that the following problems were found to be 
needed to be addressed during the course of his hospital 
stay: he was impulsive, had inappropriate expression of 
feeling, had avoidance and hyperarousal symptoms, sleep 
disturbance, and some medical problems that needed further 
medical evaluation and intervention.  The summary reflects 
that the veteran attended his assigned classes and interacted 
appropriately with his peers and staff, and that while the 
veteran did increase his coping skills in dealing with PTSD, 
the examiner indicated that it was important to note his PTSD 
symptoms were considered chronic and severe in nature.  The 
discharge summary reflects that a GAF score of 65.

A December 4, 1997, VA general note reflects that the veteran 
did not keep an appointment with the mental health clinic.

January 1998 VA medical records reflects that the veteran 
appeared to have "sketchy" compliance with psychiatric and 
medical medications and that he felt depressed and lacked 
motivation.

The May 1998 hearing transcript reflects that the testimony 
dealing with PTSD mainly evolved around the veteran's service 
and not the manifestations of his PTSD.

An October 1, 1998, VA PTSD Evaluation Summary reflects that 
the veteran endorsed nightmares, intrusive memory, intense 
distress to reminders, avoidance, detachment, affective 
numbing, mild difficulty concentrating, chronic insomnia, 
hypervigilance, exaggerated startle response, and depression.  
The summary indicates that the veteran did not meet the 
criteria for a panic disorder, he experienced olfactory 
hallucinations and feelings of de javu, he was addicted to 
marijuana which the examiner indicated made it difficult to 
differentiate a mood disorder, and contains an impression of 
PTSD with a GAF score of 60.

An October 29, 1998, VA examination report reflects that the 
veteran was a casually groomed individual who readily 
conversed with the examiner.  While he was fearful, he was 
fully cooperative during examination.  The report reflects 
that mental status examination of the veteran revealed speech 
within normal limits, a predominant mood of depression with 
some anger, an appropriate affect to content, logical and 
tight thought processes, and orientation to person, place and 
time.  The report contains a diagnosis of chronic PTSD and a 
GAF score of 45.

A November 3, 1998, VA progress note reflects that the 
veteran was two hours late for his appointment.  The progress 
note reflects that the veteran had not been seen in the 
mental health clinic in over a year and that since his last 
visit he had experienced several stressors which included the 
attempted murder of his sister by her boyfriend, problems 
with his sons, and a separation from his wife.  The progress 
note reflects that the veteran admitted that he had made the 
appointment because he wanted to gain control of his life.  A 
December 9, 1998, VA progress note reflects that the veteran 
failed to keep a scheduled appointment.

A December 19, 1998, Report of Psychological Evaluation from 
a private physician reflects that the veteran indicated that 
he had recently had a physical altercation with his son that 
led to homicidal thoughts, he got "pissed off" about 
everything, and he had recently separated from his wife.  The 
report contains diagnoses of chronic PTSD and polysubstance 
abuse by history and reflects a GAF score of 35.

The June 1999 and May 2000 hearing transcripts do not reflect 
testimony pertinent to the time period under appeal.

Legal Criteria

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9400, 
Note (1) (1996).

The prior Rating Schedule envisioned a 50 percent evaluation 
for PTSD was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment. See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The appellant only needed to 
meet one of these criteria to be granted a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised rating criteria, a 50 
percent disability rating contemplates: occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

Under the revised criteria, the symptoms listed in are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Legal Analysis

Upon a review of the above described evidence, the Board 
finds that the veteran's PTSD meets the criteria for the 
assignment of a 100 percent disability evaluation under the 
old criteria for evaluating mental disorders.  Specifically, 
the evidence shows that the veteran's PTSD caused distress 
over poor anger control, difficulty with tasks requiring 
immediate attention, homicidal ideations with intent, limited 
insight, irritability, problems with crowds, and marital 
difficulty.  Additionally, the evidence reflects GAF scores 
which, according to the DSM-IV, equates to serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Given the above described symptomatology, 
the Board finds that the veteran's PTSD symptomatology 
warrants the assignment of a 100 percent schedular evaluation 
under the old criteria for mental disorders.

Finally, the evidence shows the veteran's PTSD symptomatology 
has led to the assignment of a 100 percent rating under the 
schedular criteria.  Accordingly, a remand to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for an 
extra-schedular rating does not appear to be warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection Claim

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).

In this context, the Board observes that during the pendency 
of the appeal of the issue certified, the RO granted 
entitlement to service connection for coronary artery disease 
(also known as arteriosclerotic heart disease) as secondary 
to the veteran's service-connected diabetes in a rating 
decision dated on August 2, 2002.  Notwithstanding that the 
basis for the grant of service connection for 
arteriosclerotic heart disease was different than the basis 
currently on appeal, the issue of service connection has been 
decided favorably to the veteran.  As a result, the RO's 
decision awarding service connection for coronary artery 
disease has rendered moot the administrative claim currently 
on appeal to the Board. 

Therefore, having resolved the issue of service connection in 
his favor, there is no longer a question or controversy 
remaining with respect to entitlement to service connection 
for arteriosclerotic heart disease.  Nor are any exceptions 
to the mootness doctrine present because the relief sought on 
appeal, the initial award of service connection, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995). 38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2002).  Accordingly, the 
appeal of entitlement to service connection for 
arteriosclerotic heart disease as secondary to nicotine 
dependence acquired in service is dismissed.




ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations controlling disbursement of VA 
monetary benefits.

The appeal of entitlement to service connection for 
arteriosclerotic heart disease as secondary to nicotine 
dependence acquired in service is dismissed.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

